UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
GRAMMATIKI E. TSATSANI,                                             12/02/2019
               Plaintiff,                            19-CV-9063 (PGG) (BCM)
       -against-
                                                     ORDER
WALMART, INC., et al.,
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

       On November 27, 2019, defendants filed a motion to dismiss this action pursuant to Fed.

R. Civ. P. 12(b)(6). (Dkt. No. 13.) Because the motion is supported by, inter alia, the declaration

of attorney David Kim (Dkt. No. 15), attaching plaintiff's Notice of Resignation dated September

3, 2018, defendants must promptly serve plaintiff with a Notice to Pro Se Litigant Who Opposes

a Rule 12 Motion Supported by Matters Outside the Pleadings, as required by Local Civil Rule

12.1, and file proof of such service on ECF.

       Plaintiff's opposition papers shall be served and filed no later than January 8, 2020.

Defendants' reply papers shall be served and filed no later than January 22, 2020.

       The Clerk of Court is respectfully directed to mail a copy of this Order to the plaintiff.

Dated: New York, New York
       December 2, 2019

                                                 SO ORDERED.



                                                 _______________________________
                                                 BARBARA MOSES
                                                 United States Magistrate Judge
